                 Case 2:20-cr-00132-RAJ Document 39 Filed 10/23/20 Page 1 of 2




                                                                           Hon. Richard A. Jones
1

2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
8
                            WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
9

     UNITED STATES OF AMERICA,                       No. CR 20-132 RAJ
10

11          Plaintiff,                               ORDER GRANTING DEFENDANT’S
                                                     MOTION TO CONTINUE TRIAL AND
            v.
12                                                   PRETRIAL MOTIONS DEADLINE
13   NATASHA OAKLEY,
14
            Defendant.
15

16          Defendant’s Motion to Continue Trial Date came on regularly for hearing, and, the

17   Court being fully advised, grants the motion (Dkt. #36) and further finds that, pursuant to

18   Title 18, United States Code, Sections 3161(h)(7)(A) and (B)(iv), the ends of justice

19   served by granting the requested continuance outweigh the best interest of the public and

20   defendant in a speedy trial, for the reasons outlined in defendant’s motion. Specifically, it

21   appears to the Court that the failure to grant a trial continuance would effectively deny

22   defense counsel the reasonable time necessary for effective preparation, taking into

23   account the exercise of due diligence.

24

25

26
      ORDER GRANTING DEFENDANT’S MOTION TO                               LAW OFFICES OF STEPHAN R. ILLA, INC. P.S.
      CONTINUE TRIAL AND PRETRIAL MOTIONS                                                      P.O. BOX 10033
      DEADLINE – 1                                                               BAINBRIDGE ISLAND, WA 98110
                                                                                               (206) 817-4142
               Case 2:20-cr-00132-RAJ Document 39 Filed 10/23/20 Page 2 of 2




1            IT IS THEREFORE ORDERED that the trial is continued to March 29, 2021. All
2    pretrial motions, including motions in limine, shall be filed no later than February 18,
3    2021.
4            IT IS FURTHER ORDERED that the period of delay from the filing of this order
5    to the new trial date of March 29, 2021, is excludable time pursuant to Title 18, United
6    States Code, Section 3161(h)(7)(A), for the purpose of computing the time limitations
7    imposed by the Speedy Trial Act, Title 18 United States Code, Sections 3161 through
8    3174.
9            DATED this 23rd day of October, 2020.
10

11
                                                      A
                                                      The Honorable Richard A. Jones
12
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26
      ORDER GRANTING DEFENDANT’S MOTION TO                             LAW OFFICES OF STEPHAN R. ILLA, INC. P.S.
      CONTINUE TRIAL AND PRETRIAL MOTIONS                                                    P.O. BOX 10033
      DEADLINE – 2                                                             BAINBRIDGE ISLAND, WA 98110
                                                                                             (206) 817-4142
